Case: 16-60321      Document: 00514059994         Page: 1    Date Filed: 07/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                    No. 16-60321
                                                                                   FILED
                                                                                July 5, 2017
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
JESSICA YESENIA VILLALOBOS-DIAZ; YESENIA SARAI PORTILLO-
VILLALOBOS,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 804 011
                               BIA No. A206 804 151


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Petitioner Jessica Yesenia Villalobos-Diaz and her minor daughter, both
citizens and natives of El Salvador, petition this court for review of the order
of the Board of Immigration Appeals (BIA) denying their motion to reopen. We
review the denial of a motion to reopen for an abuse of discretion. Barrios-
Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-60321       Document: 00514059994         Page: 2    Date Filed: 07/05/2017


                                      No. 16-60321

       The petitioners contend that the BIA erred as a matter of law in denying
their motion because they demonstrated that their original counsel was
ineffective in failing to submit documents which would have corroborated their
request for asylum. By their argument, the petitioners simply complain that
the BIA should have addressed their ineffective assistance claim on the merits.
However, they fail to brief any argument challenging the BIA’s dispositive
determinations that they failed to comply with the procedural requirements
for bringing an ineffective assistance claim and that the new evidence
submitted did not demonstrate their prima facie eligibility for any of the
requested relief. By failing to challenge the reasons for the BIA’s decision, the
petitioners have abandoned the sole issue for review. 1                  See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Accordingly, the petition for review
is DENIED.




       1 Inasmuch as the petitioners now also contend that the BIA violated their due process
rights, we lack jurisdiction to consider these unexhausted arguments. See Omari v. Holder,
562 F.3d 314, 318-19 (5th Cir. 2009).


                                             2